Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 23 July 1808
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur le Président, 
                     Paris 23 juillet 1808.
                  
                  J’ai reçu avec reconnaissance votre Lettre du 2 may qui s’est croisée avec celle que j’ai eu l’honneur de vous écrire le 25 du même mois.
                  Cette derniere indiquait à votre Excellence ce que je crois indispensable pour la sureté politique de votre Pays.
                  La nécessité d’une Artillerie nombreuse et mobile;
                  La nécessité d’exploiter pour elle vos mines de cuivre et de Fer doux;
                  La nécessité d’un armement complet; puis celle d’un armement double, en fusils de guerre et du même calibre, pour toute votre Milice: armement au reste que vous rembourseront tous les Citoyens un peu aisés, et que vous n’auriez à donner gratuitement qu’aux très pauvres qui sont rares dans votre Patrie; mais dont il faut toujours que votre Trésorerie fasse l’avance.
                  La nécessité d’exercer la Milice, et d’en rendre une forte partie disponible. Je vois que c’est à quoi vous avez songé par le projet d’avoir deux cent mille hommes dans la vigueur de l’âge prets à marcher: mais projet auquel vous ne comptez réussir que l’année prochaine quand votre Présidence sera finie; ce qui diminuera peut-être la facilité de l’exécution.—Si l’opération a lieu, ne l’appellez pas conscription: Votre Milice est établie; son obligation de combattre au besoin est reconnue et ne l’allarme pas: Appellez l’organisation de la jeune Armée, soulagement pour la Milice, Réglement pour l’ordre du départ.
                  Enfin la nécessité d’avoir le Canada par négociation ou autrement, afin de n’être pas exposés par terre à une invasion sur vos plus riches Etats, où l’Ennemi trouverait à vivre.
                  La nécessité ensuite de vous attacher par les meilleurs procédés les habitans qui sont une bonne Nation, mais depuis trop longtems accoutumée à regarder les Yankees comme des ennemis.
                  A quoi j’ajouterai aujourd’hui la nécessité d’avoir aussi les Florides, non pour leur richesse puisque leur territoire est stérile, non pour empêcher qu’on ne vous attaque de ce Côté dont une Armée d’Europe ne pourrait franchir les déserts et remonter les Rivieres; mais pour empêcher que des Frégates et des Corsaires de Saint Augustin ne ferment le Mississipi, et n’occasionnent ainsi la séparation de vos Etats de l’Ouest qui n’ont d’autre débouché que ce Fleuve.
                  Il est impossible de ne pas voir que les circonstances actuelles doivent amener plusieurs moyens d’incorporer ces Provinces aux Etats-Unis par un Traité, ou par une réunion volontaire. Les Evénemens peuvent faire que les habitans s’en regardent eux-même comme les maitres et désirent cette réunion, qu’un peu d’argent donné ou prêté rendrait encore plus facile.—La Religion n’est point un obstacle dans votre Gouvernement que l’on sait qui respecte et protège toutes les Religions.
                  La seule chose qui vous importe à cet égard est que les Florides n’appartiennent à aucune Puissance Européenne et maritime.—Si des Européens quels qu’ils soient en prenaient possession, il n’y aurait pas à hésiter de les en chasser dans l’année; en déclarant que c’est uniquement pour la sureté des Etats-Unis, et offrant en leur nom tout dédommagement, toute compensation, toute indemnité raisonnable, êtant même généreux pour cette indemnité: dèclarant que la prise de que vous feriez à votre tour, avec une force assez supérieure pour prèvenir toute résistance, ne résulterait d’aucune vue hostile, que vous ne la regarderiez pas comme une guerre dont l’idée même répugne à votre constitution et à vos maximes, mais seulement comme une prècaution indispensable pour que des Etrangers n’aient pas le moyen de semer chez vous une division funeste.
                  Si le Mexique forme une Puissance indépendante, ce qui est encore possible et très vraisemblable, vous aurez à régler avec lui et amiablement vos frontieres méridionales, ne laissant point de prétexte, ni d’interêt, à une rupture ultérieure; car ce sera de toutes les Puissances celle avec laquelle vous aurez le plus de besoin d’être amis; et, dans ce premier moment, elle y doit être très disposée.
                  C’est à présent que l’Amérique est un nouveau Monde, où votre Nation a porté et conservera des principes de liberté qui aideront un jour à réparer les malheurs de l’ancien.
                  La Guerre extérieure avec l’Europe me parait un peu moins prochainement menaçante pour vous.—Ce n’est pas une raison pour négliger de se mettre en mesure de la soutenir. Vous ne devez point oublier qu’à moins que l’Europe ne change de principes, cette guerre vous sera inévitable.
                  Je ne crois pas encore vos Ports en sureté, surtout New-York que je connais mieux que les autres.—Le projet de Mr. de Puzy pour couvrir New-York, Long-Island, et le New-Jersey aurait couté trois millions de dollars.
                  Chaque armement complet en fusils vous coutera de même trois millions de dollars, dont on peut épargner le tiers en armant la troisieme rang de piques qui débordent les bayonnetes.
                  Je ne saurais évaluer ce que coutera l’Artillerie, parceque j’ignore si vous pouvez la fabriquer en Fer ou en Bronze.—Quand le Fer est très doux, ses canons sont aussi bons, s’usent moins, s’échauffent moins, coutent beaucoup moins.—Il faut de beaux atteliers pour les forer et les tourner. Mais vous ne manquez pas d’admirables chutes d’eau pour mettre ces atteliers en mouvement. Leur construction et leur emploi occasionneront encore une dépense très considérable.
                  Je ne suis point du tout d’avis que pendant votre interruptions de commerce vous poussiez votre Peuple à aucune des manufactures qui ne sont pas absolument nécessaires à votre défense. Le Commerce ne peut pas toujours être interdit. Il reprendra un jour sa marche naturelle; le débit reviendra aux plus habiles et les Capitaux employés à la plus part des nouvelles fabriques seraient perdus.—S’ils ne l’étaient pas, et si un trop grand nombre de ces manufactures nouvelles pouvaient se soutenir, ce serait dans votre position un mal encore plus sérieux.
                  Votre Pays ne pourra de très longtems porter un impôt territorial qui suffise à beaucoup près à vos dépenses publiques. La facilité d’avoir de nouvelles terres empêchera, jusqu’à ce que cet immense pays soit couvert d’hommes, qu’il y ait assez de concurrence entre vos Cultivateurs pour qu’on puisse aisément distinguer de la masse de vos récoltes, ce qu’elles donnent de produit net On travaille peu, on jouit beaucoup; tout se consomme en fraix sur lesquels on vit heureux. Cela est très bon pour les Familles; cela laisse la part assignable à l’Etat politique fort courte. Si l’on voulait appuyer l’impôt avec quelque force sur les terres qui sont en bonne culture, la Population se retirerait des parties qu’elle occupe et s’enfoncerait dans les deserts, où lors des commencemens on ne peut demander aucune taxe de quelque poids. La ligne entre le Pays impôsable et le non-impôsable serait difficile et dangereuse à tracer. Ce sont les avantages d’une Colonie naissante: Mais ils se joignent aux besoins d’une grande société politique qui a de dispendieux interêts à démêler avec les vieilles sociétés où les jouissances personnelles sont sacrifiées à la puissance extérieure et disponible.—Vous ne pouvez, ni ne devez songer à l’impôt sur les consommations intérieures. Ses fraix sont énormes, il gêne la liberté, les travaux, les personnes; il viole les domiciles; il avilit les citoyens. Le Général Hamilton vous en a fait faire un très affligeant essay.—Vous êtes donc trop heureux d’être séparés de vos fabriques par la mer, et de pouvoir lever à la frontiere, sans tourmenter le Peuple, par une Régie qui n’est pas très chere un Impôt de consommation générale, dont on ne se plaindra pas tant que vous ne l’appesantirez point, et qui vous suffit largement. Il faut le conserver comme un trésor jusqu’à ce que vous ayiez atteint Nootka-Sound. Il ne faut rien prohiber, mais rien exciter. Les fabriques viendront en leur tems à mesure que la Population et les capitaux manqueront d’emploi. Mais les mêmes causes amèneront la concurrence dans la culture, distingueront l’Etat de Fermier de celui de Propriétaire, feront jaillir, et discerner le Produit net; les Terres qui n’ont encore qu’une valeur vénale prendront une valeur locative; on en fera des baux, et l’impôt territorial proportionné au Revenu deviendra possible.
                  En attendant jouissez de votre jeunesse et ne dérangez pas le lait qui la nourrit.
                  Vous avez à penser à tout: à la Guerre, aux Finances, à la Politique, aux Négociations. Et quant à celles-ci vous avez à songer encore que les Républicains en général, votre Peuple en particulier sont moins propres aux négociations que les Nations qui ont des cours. ne leur enviez pas cet avantage; suppléez-y.—Il y a dans ce cas les ressources de la Magnanimité et de la bonne foi. Quand on n’est pas adroit, il faut être généreux et ne pas beaucoup marchander: la générosité est aussi une adresse.—Vous avez encore un inconvénient qui tient à la nature de vos relations extérieures: vous êtes trop loin de l’Europe pour en recevoir des idées exactes. L’Europe est très variable; quand ses nouvelles vous parviennent, elles sont passées depuis longtemps; et, pour ce qui la concerne, votre Politique doit arriver tard.
                  Au surplus, mon respectable Ami, je vous applaudis fortement, parceque c’est une mesure de cette haute sagese pour laquelle je vous révére autant que je vous aime pour votre vertu, je vous applaudis d’avoir senti que vous ne pourriez vous dispenser de faire en préparatifs les mêmes dépenses et d’y employer le même tems, soit que vous prolongeassiez la Paix, ou que vous vous decidassiez à la guerre; qu’en paix vous les feriez avec plus d’économie et de soin; que vous ne pouviez les faire sans emprunter; que vous emprunteriez mieux, plus aisément, à meilleur marché sur le crédit de la paix que sur celui de la guerre; et de vous être en conséquence déterminé, au lieu de vous livrer à des hostilités, à sacrifier provisoirement pour rester en êtat de négociation les quinze-seiziemes de votre revenu public: ce dont aucune autre Nation n’aurais ôsé concevoir l’idée.—Je crois que ce sera une véritable économie d’argent, sans compter celle du sang-humain qu’un Philosophe et un Républicain tel que vous ne regarde pas comme peu de chose.
                  J’ai regret que vous n’ayiez point encore mis en activité l’Education publique de votre Nation, pour laquelle vous aviez approuvé mes idées. On ne saurait trop tôt commencer l’éducation nationale; car ce n’est que lors qu’elle marche depuis douze ou quinze ans d’après des Principes sagement combinés, raisonnable philosophiques, patriotiques, qu’on peut regarder la Nation et l’Etat comme solidement constitués, le nœud social comme bien resserré dans tous les esprits et dans tous les cœurs. Quand on veut avoir des citoyens, il faut les faire.
                  Quoique votre successeur doive être votre Ami, comment pouvoir se flatter qu’il suivra vos plans comme vous l’auriez fait vous même? Il aura les siens.—Je regrette votre retraite pour votre Pays, telle influence que vous puissiez garder.
                  Je la regrette aussi pour moi, et pour les services que j’esperais rendre à votre nation, soit en paix, soit en guerre; car j’ai soigneusement étudié les deux sciences, toutes deux nécessaires à un homme d’ètat. Mais un jeune Président me prendra pour un Radoteur. J’ai trois ans de plus que vous.
                  Pourquoi ne suis-je pas revenu plus tôt, et ne puis-je encore partir? Je vous l’ai marqué. J’avais une grande dette à payer à la mémoire de Mr. Turgot; et la publication de ses écrits êtait aussi une dette envers le Genre-humain.
                  Tant que j’ai cru pouvoir faire prédominer ses principes dans la pratique, j’ai tenu aux affaires et jugé plus pressant de gouverner que d’écrire.
                  Après le renversement de notre République, le 18 Fructidor An cinq, quand je suis passé en Amérique, j’esperais y fonder une colonie, une Pontianie; et cela même entrait encore dans mes devoirs envers Mr. Turgot.
                  La pluspart de ceux qui avaient souscrit pour m’en fournir les fonds ne les ont pas réalisés. Le Zêle et la confiance de mon Fils ainé pour tout ce qui paraissait le service de son ancienne Patrie ont perdu le reste; et il ne me demeure pour sauver le capital de mes Associés, en sacrifiant presque toute ma Fortune personnelle, que le succès très grand de la Manufacture de Poudre de mon second Fils. Vous pouvez donc juger de mon empressement à rejoindre ce bon jeune homme, et à me retrouver dans une contrée où je puisse encore être utile; car si je ne sais pas bien l’anglais, ce qui est un grand inconvénient, je n’ignore pas la Langue de la raison et de la liberté ce qui est un avantage.
                  Mais n’ayant aucune certitude du point jusqu’auquel je puis être écouté ou dédaigné chez une nation qui n’est pas la mienne, qui peut même avoir contre la mienne d’assez justes préventions, risquant donc de n’être plus qu’un old-Gentleman, un vieux homme de lettres ignoré, vivant seulement pour la Famille, sans interêt pour le monde, je n’avais certainement pas le droit d’exposer pour la troisieme fois les précieux papiers de Mr Turgot aux Vagues de l’Atlantique: C’est déja trop de les en avoir retirés deux fois.—Si je me noie désormais, il faut que je me noie tout seul.—J’ai donc mis l’ouvrage sous presse. J’en ai cinq volumes imprimés, trois ou quatre autres à imprimer encore.—Finir cette tâche, voilà mon poste.—Ensuite je pourrai disposer de moi.
                  J’espere vous retrouver en bonne santé; et nous verrons, hommes privés, ce que peut la raison dénuée de toute autre autorité sur les hommes publics.
                  Si nous sommes alors désappointés dans nos espérances, comme il faut nous y attendre, nous perdrons un grand bonheur et une douce illusion; mais nous aurons reçu une bonne leçon de philosophie, a notre âge avançant, nous laisserons le monde à Dieu pourqui les siecles sont peu de chose, et qui sait bien que le Genre-humain étendra toujours ses lumieres et arrivera tôt ou tard à un degré de connaissances et de moralité qui couvrira la terre d’hommes aussi heureux et aussi mutuellement bienfaisans que puisse le comporter leur nature.
                  C’est notre impatience juvenile qui voudrait que ces beaux jours arrivassent demain.—Pauvres Fourmis, contentons nous d’avoir apporté notre grain de millet à la ruche, et mourons en allant en chercher un autre. Je vous embrasse avec tendresse et respect.
                  
                     DuPont (de Nemours)
                  
                  
                     Ma Femme est bien sensible à votre souvenir. Elle vous estime et vous respecte autant que je le fais moi-même.
                     Des raisons de prudence que je ne puis vous expliquer ici, me font prendre une voie un peu plus détournée que celle qui m’est offerte pour vous adresser cette lettre, et vous en écrire en même tems une autre, à peu près insignifiante.
                  
               